EXHIBIT FORM OF ADMINISTRATIVE SERVICES AGREEMENT THIS ADMINISTRATIVE SERVICES AGREEMENT (as the same may be amended or modified from time to time, this "Agreement") is dated as of, 2010 and is by and between Scorpio Tankers Inc., a Marshall Islands corporation (the "Company"), and Liberty Holding Company Ltd., a Marshall Islands corporation ("Liberty" or the "Administrator"). RECITALS A. The Company was recently formed in anticipation of the Company's initial public offering (the "Public Offering") of shares of its Common Stock, par value $0.01 per share ("Common Shares"). B. In order to provide administrative services to the Company with respect to Vessels it may acquire and its business, the Company desires to engage the Administrator to provide, directly or indirectly, such services to the Company as are set out herein, and the Administrator desires to provide such services to the Company, on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and premises of the Parties herein and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: 1.
